Burke,' J.
At the general election of 1910 there were submitted to the voters of Billings county four propositions to divide the county. The official certificate returned by the canvassing board showed that two of the new counties had been defeated. One of the new counties, Golden Valley, received 837 votes for and 756 votes against, according to the said certificate. A contest was instituted by plaintiff to test the correctness of the said returns, and the proceedings had in district court resulted in findings adverse to Golden Valley county, by whom this appeal has been taken.
Plaintiff has challenged the correctness of the election certificate in appropriate proceedings, and it becomes necessary to review the canvass in all precincts called to our attention by the contestant. These number some twelve. The first six precincts are so similarly circumstanced that we will dispose of them together.
1. The election returns from several precincts made by the township election officers were in the condition following: The regular statement or certificate of votes printed in the back of the poll book contained no forms for the certificate of the election returns upon county division. Instead of writing such certificate in the said returns, the election officers' took the tally sheet prepared by themselves, totaled the votes thereupon, and attached it by metallic fasteners or by paste to the statement of the general vote. The officers of the said precincts testify that they thus intended the tally list to become a part of the certificate. Contestant refers to the case of State ex rel. Sunderall v. McKenzie, 10 N. D. 132, 86 N. W. 231, which he claims decides that the tally sheets cannot become part of the official returns. We think he has not correctly read the above opinion. It holds merely that the tally list is not per se part of the official return, for the very good reason that it is not certified. It is going a long step further to say that the tally sheet might not be incorporated into the election returns if properly certified, or that the election returns may not be supplemented by having attached thereto a duly certified tally list. We take it that the election officers were attempting to make a proper return of *552the vote upon division. Finding no place upon the blank certificate furnished to them, they amended the certificate by adding thereto upon another sheet of paper physically attached thereto a statement of the votes as canvassed by them. These additional sheets of paper contain the statement, “Golden Valley County” for new county (in one instance) 137; against new county 26, and also included the marks made by the clerks in canvassing thus, “1111” for five votes, etc.
We are of the opinion that as so attached the whole became the election return for such precinct, and that it should not be rejected because the tally mark appeared thereon. The main point being that it was duly certified by the proper officers along with the original return sheets, which, by the way, consists of five pages itself fastened together in the poll book. If the contention of the contestant is correct, only the last sheet containing the signatures of the election officers would be competent as a return sheet.
The learned trial court, who reached a contrary conclusion, was mislead by the testimony of the auditor McGregor who was testifying to an unofficial return sheet that is attached to the poll book and perforated so as to be readily removed and mailed to the auditor for the benefit of the public. When questioned by the court about the official certificate which is sealed up until opened by the canvassing board, the auditor understood the inquiry to be about the unofficial statement above mentioned. Our conclusion, then, is that those votes should have been counted by the canvassing board unless otherwise defective.
2. The second attack upon the correctness of the returns made by the county canvassing board relates to four precincts from which there were received no returns. The canvassing board completed the count without making any effort to compel the precinct officers to make proper return for those four precincts. There were 126 votes cast in the whole of those four precincts for several state officers. Two of the ballot boxes from those precincts were opened, and the ballots counted, yielding a new gain for Golden Valley county of 35 votes. There remained uncounted in said precincts, however, 73 votes, which we will assume were all cast against Golden Valley county, leaving a net loss to the county of 38 votes, which, substracted from the return *553made by county canvassing board of 81 -majority, leaves the county with still a majority of 43 votes with which to meet the next ordeal.
3. The friends of Golden Valley and of Slope county had entered a combine and worked together. To aid in their work they had printed an unofficial ballot, very similar to the official ballot upon division, but with the squares (crossed in favor of those two counties and against the other two. They had those blanket ballots gummed, and some voters merely pasted the unofficial ballot upon the official, and thus got it into the ballot box. We are clear that this is such an invasion of the spirit of the Australian ballot law that it should be discouraged. We see no excuse for such conduct. Our liberal laws upon voting are to insure the individuality of the voter, and prevent the influence thereof by outsiders and political workers. If a ballot all marked may be pasted over the official ballot, then we might as well repeal our extremely satisfactory ballot law. We therefore hold such ballots void. There was testimony that thirty sticker ballots were counted by the various officials. These should be deducted, but it still leaves a majority for division. It is true some evidence was introduced to show that the voting of stickers “as general” and that “many such stickers were used,” but such general expressions lack the precision of facts, and cannot be considered. Other objections were stated in the contest notice, but are not supported by evidence.
The trial court will correct its judgment to show Golden Valley entitled to have its certificate certified to the secretary of state.